Citation Nr: 0604737	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right flank pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected Hashimoto thyroiditis and 
hypothyroidism.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1993 to 
November 1998.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in October 
1999 and in May 2002 that, in part, denied service connection 
for a disability manifested by right flank pain; denied an 
initial disability rating in excess of 10 percent, following 
the grant of service connection for Hashimoto thyroiditis and 
hypothyroidism; and denied an initial, compensable disability 
rating for migraines.  The veteran timely appealed.

In May 2002, the RO assigned an initial 10 percent disability 
evaluation for migraines, effective from the day following 
the date of discharge in November 1998.

Because higher evaluations are available for migraines, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2003, the veteran testified at a hearing before the 
undersigned at the RO.  During the hearing, the veteran 
withdrew her appeal of the issue of a higher initial 
disability rating for allergic rhinitis.

In March 2004, the Board remanded the matters on appeal for 
additional development.


FINDINGS OF FACT

1.  It is at least as likely as not that current disability 
manifested by right flank pain had its onset in service.

2. Since the effective date of service connection, Hashimoto 
thyroiditis and hypothyroidism have been manifested by 
fatigability, constipation, and mental sluggishness; weight 
gain or muscle weakness has not been demonstrated.

3.  Since the effective date of service connection 
symptomatology associated with the veteran's migraine 
headaches has included complaints of frequent, severe 
headaches with nausea, vomiting, photophobia, and 
phonophobia, and indicate that she experienced at least one 
prostrating attack, on an average of once per month, over the 
past several months; very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability, have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by right flank pain are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005). 

2.  The criteria for an initial disability rating of 
30 percent for Hashimoto thyroiditis and hypothyroidism have 
not been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2005). 

3.  The criteria for an initial disability rating of 30 
percent for migraines have been met since the effective date 
for service connection.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 
8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the May 2002 and June 2003 statements of the case 
(SOCs), the September 2005 supplemental SOC (SSOC), and the 
January 1999, January 2002, and April 2004 letters, the RO 
and VA's Appeals Management Center (AMC) notified the veteran 
of elements of service connection, of evidence needed to 
establish each element, and of applicable rating criteria for 
higher initial disability ratings.  These documents served to 
provide notice of the information and evidence needed to 
substantiate each claim.

VA's January 2002 and April 2004 letters notified the veteran 
of what evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claims, particularly, medical 
records, if she gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that she provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which she was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.

The April 2004 letter also told her to send information or 
evidence in her possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Her claims were 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  She has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and she has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, are not diseases or 
injuries within the meaning of applicable legislation."  The 
VA General Counsel, in a precedent opinion binding on the VA 
under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2005), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCPREC 82-90 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

In this case, the veteran contends that her disability 
manifested by right flank pain had its onset in service.

The report of examination at the time of the veteran's 
enlistment in June 1993 notes mild thoracic scoliosis.  In 
October 1997, the veteran reported an approximate one-month 
history of right low back pain "in kidney area" 
(positional, not chronic).  The examiner diagnosed an urinary 
tract infection, but could not rule out stone without further 
study.  Further study revealed a negative urinalysis, and the 
examiner concluded that the veteran's right flank pain was 
likely musculoskeletal.  Although the October 1998 separation 
examination reflects a normal spine, the examiner at the time 
noted that the veteran should continue taking medications for 
back pain.  The veteran had reported pain of one year's 
duration, occurring approximately once weekly, and without 
precipitating causes.

During a February 1999 VA examination, the veteran reported a 
history of right flank pain, occurring occasionally for the 
past two years.  She had no history of accidents or trauma 
involving the flank, and reported no falls or any history of 
hematuria.  The pain was present about once or twice a month, 
and lasted a day.  Examination of the veteran's back revealed 
no evidence of bony deformity or muscle atrophy; there was no 
tenderness in the flank today.  The examiner diagnosed 
history of right flank pain of unclear etiology.

In July 2003, the veteran testified that she continued to 
have right flank pain about three times a month, and that she 
took a muscle relaxer for pain.

The veteran underwent a VA muscles examination in April 2004.  
She reported developing pain in her right posterior flank 
area, without history of any specific injury.  She continued 
to have intermittent pain in the same area at least twice a 
week, and unrelated to any physical activities.  Examination 
revealed no obvious muscle spasm, guarding, or list.  There 
was "very definite" tenderness to direct pressure in the 
right posterior upper lumbar area, somewhat corresponding to 
the area overlying the kidney or renal area.  The examiner 
noted that there was evidence of a very mild right lumbar 
scoliosis with increased prominence of the right lumbar 
paravertebral musculature.

The examiner found that the etiology of the veteran's pain 
was unclear.  There was no indication of any underlying 
neurologic deficit, or of a specific orthopedic abnormality.  
The area of her pain was best described as a chronic 
myofasciitis or musculoligamentous strain, and that the mild 
right lumbar scoliosis "could very possibly" be associated 
with her symptomatology.  Absent the pain, there was no 
indication of any disability or functional impairment.  With 
the pain, there was "definite limited functional 
capabilities" involving types of movement.  X-rays revealed 
mild lumbar scoliosis, as well as borderline thoracic 
scoliosis with degenerative changes.  The examiner concluded 
that the veteran's symptoms first manifested in service.
 
The report of an August 2005 VA examination contains a 
notation of right flank pain that had progressively worsened 
over the past 10 years, and was located in the posterolateral 
aspect of the right flank.  The veteran reported that the 
pain was more or less steady.  After a review of the medical 
records and examination, the examiner concluded that an exact 
diagnosis was difficult to determine, but it was "entirely 
possible" that her symptoms were referred pains from the 
arthritic diskogenic changes at the thoracolumbar spine, or a 
chronic myofascial versus a chronic nonspecific, 
musculoskeletal strain of the right lumbar musculature.  The 
examiner noted that the onset of the veteran's symptoms was 
in service, although at that time the symptoms appeared to be 
the result of a disease process (urinary tract infection), 
and there was no indication of a service-connected injury.

The Board finds that the evidence in support of the veteran's 
claim includes her complaints of inservice right flank pain 
and a continuity of symptomatology since that time, the 
service medical records showing treatment for right flank 
pain and a negative urinalysis test, the documentation of 
current arthritic diskogenic changes at the thoracolumbar 
spine, and competent opinions that the veteran's symptoms had 
their onset in service.

There is also some evidence against the veteran's claim.  The 
service medical records at separation reflect no abnormality 
of the veteran's spine, and there is no inservice injury or 
trauma.  X-ray findings of arthritic diskogenic changes at 
the thoracolumbar spine were first documented in 2004.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
service origin.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for a disability manifested by right flank pain.  
In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.

III.  Higher Initial Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Hashimoto Thyroiditis and Hypothyroidism

Service medical records show that the veteran weighed 179 
pounds at the time of her enlistment examination.  In August 
1998 she received a diagnosis of subclinical hypothyroidism 
with small goiter. She weighed 226 pounds.  She began taking 
replacement medication, and her condition was stable at the 
time of separation from service in November 1998.  She 
weighed 224 pounds on the examination for service separation 
in October 1998.

The report of a February 1999 VA examination reflects that 
the veteran's symptoms in August 1998 include fatigue 
associated with hair loss, dry skin, joint aches, and 
depression.  Presently, she reported taking medications, and 
she denied any symptoms related to hypothyroidism.  The 
veteran's endocrine system tested positive for 
hypothyroidism.  She weighed 210 pounds.

On VA outpatient treatment in April 2003, the veteran's mood 
was noted to be disturbed in that she had anxiety which was 
treated by anti-anxiety medications and thyroid stimulating 
hormone (TSH).

In July 2003, the veteran testified that she experienced 
symptoms of forgetfulness and constipation, and cold 
intolerance. 

During VA outpatient treatment in January 2004, it was 
reported that the veteran had experienced a 17 pound weight 
gain since her last visit, but the examiner doubted that this 
could be attributed to a lack of Synthroid.  The recommended 
treatments, however, included TSH.

The report of an April 20, 2004 VA examination reflects that 
thyroid studies show normal T4 with elevated TSH.  Her 
thyroid dysfunction was appropriately replaced with thyroid 
on a daily basis.  The examiner noted that the veteran's 
subjective discomforts and problems-to include fatigability, 
slowness of thought, depression, and muscle weakness-all had 
explainable etiologies and were what would be expected with 
clinical hypothyroidism.  The veteran also reported having 
constipation for years.  She weighed 254 pounds.

On the orthopedic examination in August 2005 the veteran 
weighed 222 pounds.

The veteran's Hashimoto thyroiditis and hypothyroidism is 
currently rated under 38 C.F.R. § 4.119, Diagnostic Code 
7903.  A 10 percent rating is assigned when hypothyroidism is 
manifested by fatigability, or continuous medication required 
for control.  A 30 percent rating requires fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
requires muscular weakness, mental disturbance, and weight 
gain. A 100 percent rating requires cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.

The veteran has testified to a long history of fatigability, 
constipation, and mental sluggishness dating back to service.  
These symptoms were apparently confirmed on the most recent 
VA examination.  Accordingly, the criteria for a 30 percent 
rating have been met since the effective date of service 
connection.  Diagnostic Code 7903.  

The record also documents mental disturbance in the form of 
anxiety and depression.  Muscle weakness has either not been 
identified or has been attributed to unrelated orthopedic 
disabilities.  The veteran's weight has ranged from 147 
pounds in October 2002 to 254 pounds in April 2004.  Her most 
recent weight was 222, which was actually less than she 
weighed at the time of her separation from service.  
Accordingly, weight gain has not been shown.

A 30 percent rating is warranted from since November 22, 
1998.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

B.  Migraines

Service connection has been established for migraines, 
effective November 22, 1998.

The report of a February 1999 VA examination includes a 
diagnosis of chronic migraine headaches.  The veteran 
reported that her headaches were bilateral and pounding, and 
with medication last for approximately one half hour.

The report of a February 26, 2002 VA examination includes a 
diagnosis of migraine headaches with visual aura.  The 
veteran described the headaches as occurring about two days 
per month, with nausea and vomiting, visual aura, and 
flashing lights and spots.

In July 2003, the veteran testified that she got migraines 
about two or three times a week, and that if she took 
medication right away, they might last from one hour to all 
day.  Some headaches lasted two days; at those times, the 
veteran generally went home and went to bed.  The attacks 
required her to stay in bed approximately twice per month.  
She was usually not paid for the days of work she missed.

During the April 2004 VA examination, the veteran described 
the frequency of the headaches as occurring about twice per 
week.  No focal weakness occurred with the headaches, 
although the veteran had nausea, vomiting, photophobia, and 
phonophobia.  At times, she preferred to lie down in a dark 
room.  She missed ten full days of work because of headaches.  
She reported, however, that they did not affect her 
employability, but simply required that she miss work.

The veteran's migraines have been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that diagnostic code, migraines 
with characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 10 
percent disabling.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months shall be evaluated as 30 percent disabling, 
and very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.  

While the 1999 examination suggested attacks that were not 
prolonged or completely prostrating; the February 26, 2002 VA 
examination suggests completely prostrating attacks occurring 
at least once a month since 1995.

The overall evidence suggests that, the veteran's migraines 
have been manifested by prostrating attacks occurring on an 
average of once per month since the effective date of service 
connection.  Hence, the criteria for a 30 percent evaluation 
have been met throughout the appeal period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.

There is evidence of very frequent and "completely 
prostrating and prolonged" attacks, but there is no evidence 
of severe economic impact.  The veteran has reported that the 
headaches did not affect her employability, albeit that she 
looses some income.  The 30 percent evaluation is intended to 
compensate for such loss of income.  38 C.F.R. § 4.1.  Absent 
evidence of severe economic impact the criteria for a 50 
percent rating are not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7.

C.  Extraschedular Consideration

The service-connected disabilities have not resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to the May 2002 
SOC and September 2005 SSOC).

The veteran has reported missing 10 days of work due to 
headaches, but she has not demonstrated a marked economic 
impact due to service-connected disabilities.  markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Her 
disabilities have not required any post-service 
hospitalization.  In the absence of evidence of any of the 
factors outlined above, the criteria for referral for 
consideration of an extraschedular rating have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for a disability manifested by right flank 
pain is granted.

An initial disability rating of 30 percent is granted for 
Hashimoto thyroiditis and hypothyroidism, effective 
November 22, 1998.

An initial disability rating of 30 percent is granted for 
migraines, effective November 22, 1998.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


